         Case 1:18-cv-11499-MLW Document 49 Filed 06/06/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Robenson Jean-Pierre and Jean Metelus, on           Civil Action No. 1:18-cv-11499-MLW
behalf of themselves and all others similarly
situated,                                           COLLECTIVE AND CLASS ACTION

               Plaintiffs,                          NOTICE OF FILING OF CONSENT TO
                                                    JOIN COLLECTIVE ACTION
       vs.

J&L Cable TV Services, Inc,

               Defendant.



             NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
       Plaintiffs Robenson Jean-Pierre and Jean Metelus, individually and on behalf of all

persons similarly situated, hereby files the following Opt-In Consent Form, submitted herewith

as Exhibit 1, pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.

CONSENT TO JOIN COLLECTIVE ACTION



     EXHIBIT NUMBER                             NAME                        OPT-IN NUMBER

                1                         Jean Robert Cajuste                        37



 Date: June 6, 2019                        Respectfully submitted,


                                           /s/ Michelle S. Lim_______________ _
                                           Carolyn Hunt Cottrell (admitted pro hac vice)
                                           Ori Edelstein (admitted pro hac vice)
                                           Michelle S. Lim (admitted pro hac vice)

                                           SCHNEIDER WALLACE
                                           COTTRELL KONECKY
                                           WOTKYNS LLP
                                           2000 Powell Street, Suite 1400
                                           Emeryville, California 94608
                                           Telephone: (415) 421-7100
                                           Facsimile: (415) 421-7105


                                                1
         Case 1:18-cv-11499-MLW Document 49 Filed 06/06/19 Page 2 of 4



                                           ccottrell@schneiderwallace.com
                                           oedelstein@schneiderwallace.com
                                           mlim@schneiderwallace.com

                                          Matthew W. Thompson, BBO # 682745

                                          Lichten & Liss-Riordan, P.C.
                                          729 Boylston Street
                                          Suite 2000
                                          Boston, MA 02116
                                          Telephone: (617) 994-5800
                                          mthomson@llrlaw.com

                                          Sarah R. Schalman-Bergen (admitted pro hac vice)
                                          Stacy Savett (pro hac vice to be submitted)
                                          Shoshana Savett (admitted pro hac vice)

                                          BERGER & MONTAGUE, P.C.
                                          1622 Locust Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 875-3000
                                          Facsimile: (215) 875-4604
                                          sschalman-bergen@bm.net
                                          stasavett@bm.net
                                          stsavett@bm.net

                                          Attorneys for Plaintiffs, the Collective and Putative
                                          Class



                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorney of

record for all parties through the Court’s ECF system on June 6, 2019.


/s/ Michelle S. Lim________________
Michelle S. Lim




                                               2
Case 1:18-cv-11499-MLW Document 49 Filed 06/06/19 Page 3 of 4




            EXHIBIT 1
Case 1:18-cv-11499-MLW Document 49 Filed 06/06/19 Page 4 of 4
